Citation Nr: 0307022	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  96-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability with left leg pain.  

2.  Entitlement to service connection for a bilateral hip 
disability.  

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Entitlement to service connection for swelling joints, 
unspecified soft tissue complaints of the stomach, leg, and 
hand due to exposure to Agent Orange, to include the issue of 
whether a timely perfected appeal was received from rating 
action of October 1994.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and son


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.  

By rating action in September 1988, the RO, in part, denied 
service connection for a left hip disability.  The veteran 
was notified of this decision and did not appeal.  

In April 1990, the Board of Veterans' Appeals (Board) denied 
the claim of service connection for a low back disability 
with left leg pain on a direct basis.  The veteran and his 
representative were provided a copy of this decision.  

By rating action in October 1994, the RO denied service 
connection for swelling joints and unspecified soft tissue 
complaints of the stomach, leg, and hand due to exposure to 
Agent Orange.  The veteran and his representative were 
notified of this decision by letter dated November 2, 1994.  
A notice of disagreement was received from the veteran on 
November 8, 1995.  In the statement of the case (SOC), 
promulgated on December 15, 1995, the RO characterized the 
issues as entitlement to service connection for 
intervertebral disc syndrome with history of chronic low back 
pain, degenerative arthritis of the knees and hips, and 
swelling joints and unspecified soft tissue complaints of the 
stomach, leg, and hand, all due to exposure to Agent Orange.  
A VA Form 9, accepted as a substantive appeal, was received 
from the veteran on February 21, 1996.  A personal hearing 
before a member of the Board was held at the RO in October 
1997.  

In October 1998, the Board remanded the appeal to the RO for 
additional development.  At that time, the member of the 
Board who conducted the hearing in October 1997 determined 
that additional development was needed and that all of the 
claimed disabilities should be considered on a de novo basis.  
Though not specifically cited, the Board member relied on the 
holding in Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994), 
that VA must adjudicate claims of service connection on a 
direct basis even if the disability in question is not among 
statutorily-enumerated disorders which are presumed to be 
service related.  The issues were then recharacterized as 
service connection for a back disorder, arthritis of the 
right and left knee, arthritis of the right and left hip, and 
a disorder manifested by soft tissue complaints of the 
stomach, hands, and legs.  The Board member who conducted the 
hearing in October 1997 is no longer at the Board.  However, 
by videoconference hearing in July 2002, the veteran provided 
additional testimony before the undersigned member of the 
Board sitting in Washington, DC.  

In August 2002, the Board found that the characterization of 
the issues in the October 1998 remand by the former member of 
the Board was, in part, improper and not in accordance with 
VA Rules of Practice pertaining to the adjudication of 
veteran's benefits claims.  Title 38, Part 20 (2002).  The 
Board recharacterized the issues on appeal to reflect the 
appropriate adjudicatory consideration of the veteran's 
claims, and rendered favorable decisions on the issues to 
reopen service connection for a low back disability and 
degenerative arthritis of the left hip.  The Board denied 
service connection for intervertebral disc syndrome with 
history of chronic low back pain, degenerative arthritis of 
the right and left knee, and degenerative arthritis of the 
right and left hip, all due to exposure to Agent Orange.  The 
Board then undertook additional development on the issues of 
direct service connection for a low back disability with left 
leg pain, degenerative arthritis of the hips, a bilateral 
knee disability, and for swelling joints, unspecified soft 
tissue complaints of the stomach, leg, and hand due to 
exposure to Agent Orange, including whether a timely 
perfected appeal was received from rating action of October 
1994.  

By letter dated in February 2003, the veteran was informed 
that his substantive appeal to the issue of service 
connection for unspecified soft tissue complaints of the 
stomach, leg, and hand due to exposure to Agent Orange was 
not timely received, and that he could submit evidence or 
request a personal hearing on the matter.  In March 2003, the 
veteran responded that he did not have any additional 
evidence or written argument to present and did not wish to 
request a hearing.  Accordingly, the Board will consider this 
issue in the decision herein below.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran does not have a low back disability with left 
leg pain which is shown to be related to military service.  

3.  A right or left hip disability, including arthritis, was 
not present in service or until many years after service.  

4.  A right or left knee disability, including arthritis, was 
not present in service or until many years after service.  

5.  By letter dated November 2, 1994, the veteran was 
notified of the October 1994 rating action which denied 
service connection for unspecified soft tissue complaints of 
the stomach, leg, and hand due to exposure to Agent Orange.  

6.  Following submission of a notice of disagreement, a 
statement of the case was issued on December 15, 1995 in 
which the veteran's claim was denied on a de novo basis.  

7.  A VA Form 9, accepted as the veteran's substantive 
appeal, was received on February 21, 1996.  

8.  A VA Form 9 was not received within 60 days from the 
issuance of the statement of the case.  


CONCLUSIONS OF LAW

1.  A disability of the lumbosacral spine was not incurred in 
or aggravated by service and arthritis of the lumbosacral 
spine was not manifested to a compensable degree within one 
year postservice.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5100, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.326 (2002).  

2.  A right or left hip disability was not incurred in or 
aggravated by service and arthritis was not manifested to a 
compensable degree within one year postservice.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5100, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.326 (2002).  

3.  A right or left knee disability was not incurred in or 
aggravated by service and arthritis was not manifested to a 
compensable degree within one year postservice.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5100, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.326 (2002).  

4.  The Board lacks jurisdiction to consider the issue of 
entitlement to service connection for unspecified soft tissue 
complaints of the stomach, leg, and hand due to exposure to 
Agent Orange.  38 U.S.C.A. §§ 1110, 5103A, 7104, 7105(d)(3), 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.301(a), 
20.302(b), 20.305, 20.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes that 
discussions as contained in the initial October 1994 rating 
decision, the December 1995 statement of the case (SOC), the 
December 1999 supplemental statements of the case (SSOC) (2), 
and in letters dated in May 1997, January 1999, and September 
2002 have provided the veteran with sufficient information 
regarding the applicable rules.  The letters, the SOC, and 
the SSOCs provided notice to the veteran of what was revealed 
by the evidence of record.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefit sought.  The letters also notified the veteran of 
which evidence was to be provided by the veteran and which by 
the VA.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  The veteran was examined and his claims file 
reviewed by VA physician in September 2002 for the specific 
purpose of determining the nature and etiology of his back 
and bilateral knee disabilities.  The veteran also testified 
at a video conference hearing before the undersigned member 
of the Board at the RO in July 2002.  

The veteran has been given every opportunity to provide 
evidence to support his claim, and all notification and 
development actions needed to render a fair decision on this 
issue has been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  All pertinent records from VA and all 
available private medical records from sources identified by 
the veteran have been obtained and associated with the claims 
file.  The veteran has not alleged the presence of any 
additional available evidence which would be pertinent to his 
claim.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of this claim. 

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002).  Arthritis will be considered to 
have been incurred in service if it becomes manifest to a 
degree of 10 percent or more within 1 year from the date of 
separation from service, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 3.307 
(a)(3) (2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2002) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b).  Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

The service medical records show that the veteran was seen 
for low back pain on several occasions during service.  When 
first seen in August 1968, the veteran reported that he had 
backaches since a "car wreck" prior to service.  The 
veteran complained of recurrent low back pain radiating down 
his right leg for the past 4 to 5 days.  The handwritten 
report was not entirely legible.  The legible clinical 
findings indicated slight lumbar lordosis, tenderness, no 
spasms, decreased lateral bending, and minimal scoliosis.  
Straight leg raising was to 80 degrees, bilaterally.  The 
assessment included "faking" vs. chronic lumbosacral 
strain, vs. "R ANP."  The plan included physical therapy 
and putting a board under the veteran's mattress for better 
support.  The veteran was seen several days later and 
reported that his back was better.  X-ray studies of the 
lumbar spine showed the intervertebral disc spaces and 
pedicles were intact, and the apophyseal joints were normal.  

The veteran was seen for back pain by a corpsman in May 1970.  
At that time, the veteran reported that he had chronic low 
back pain radiating into both lower extremities since basic 
training.  Straight leg raising was to 75 degrees on the 
right, and to 65-75 degrees on the left.  The veteran was 
referred to the 24th Evac Hospital for an orthopedic 
evaluation.  On examination the same day, the veteran 
complained of low back pain into the right buttock.  The 
examiner indicated that the veteran's complaints were not a 
"nerve irritation" type pain.  On physical examination, the 
veteran had a hyperlordotic curve.  Straight leg raising was 
negative.  Neurological examination was normal.  X-ray 
studies showed no significant abnormalities with normal 
lordosis.  The assessment was postural backache.  

The veteran was seen several days later for persistent back 
pain.  At that time, straight leg raising was negative.  The 
impression was low back pain.  The veteran was placed on 
light duty for two days and given Parafon forte.  

The veteran's service medical records are negative for any 
complaints, treatment, abnormalities, or diagnosis for any 
disability involving his knees or hips.  Likewise, his 
separation examination in January 1971 showed no 
abnormalities or diagnosis referable to his back, hips, or 
knees.  The veteran's lower extremities and spine were 
normal, and there were no neurological abnormalities.  At 
that time, the veteran stated that he was in "good health."  
The Physical Profile Serial System showed the veteran's 
physical classification was normal and that he was qualified 
for separation.  

On a general VA examination in August 1988, the veteran 
reported that he was treated for back pain on several 
occasion during service.  The veteran reported that he was 
thrown from a truck going 35 miles an hour and that he landed 
on his buttock.  He claimed that he was treated at the 24th 
Evac Hospital where x-ray studies showed no evidence of any 
broken bones.  The veteran reported that he was confined to 
the barracks for 2 weeks and then put on light duty for 27 
days because of his back problems.  He also reported that he 
was in an automobile accident in 1984.  He said that he was 
thrown from the car and injured his back and shoulders, and 
was out of work for 31/2 months.  The veteran stated that he 
started having pain in his left leg and lower back with 
numbness on the left side of his left leg about six months 
ago.  

On examination, the veteran was 5-foot, 10-inches tall and 
weighed 227 pounds.  He had bilateral pes planus and a flail 
left foot, and was unable to elevate the foot.  The veteran 
walked with a limp and tended to drag his left foot.  There 
was weakness in the extensor and flexor muscles, and numbness 
on the lateral border of the left leg.  There was normal 
range of motion in the ankle, knee, and hip.  There was 
definite lordotic deformity of the lumbar spine at T-12 and 
L1.  This impaired his ability to forward flex his spine by 
20 degrees, and forward flexion was very painful.  
Examination of his shoulders, wrists, elbows, and cervical 
spine were normal.  Knee jerk was 1+ on the left and 3+ on 
the right.  The diagnoses included compression fracture of 
the lumbo-thoracic spine, questionable; intervertebral disc 
disease, questionable; nerve root pressure on the lumbar 
spine with muscular weakness of the left leg.  

VA x-ray studies in August 1988 showed minimal degenerative 
changes around the left hip joint, but radiographically, 
there was no evidence of a fracture or dislocation around the 
left hip joint.  The joint alignment appeared normal.  There 
were minimal degenerative changes of the lumbosacral spine, 
and evidence of transitional lumbar vertebrae, partial 
circulation of the left side with slight narrowing of the 
joint space at the level of L5 and S1 transitional lumbar 
vertebrae.  Radiographically, there was no evidence of 
fracture or destructive lesions around the visualized bony 
skeleton.  

On VA orthopedic examination in August 1988, the veteran 
reported the gradual onset of low back pain since 1969.  On 
examination, there were no neurovascular clinical findings.  
The veteran had a normal gait, and there was normal 
configuration of the spine with no evidence of paravertebral 
muscular spasm.  The veteran could walk on his heels and 
toes, and was able to squat.  On straight leg raising, the 
veteran could reach 85 degrees from both sides.  Peripheral 
tendon reflexes were normal and symmetrical.  There were no 
pathological reflexes.  Sensory examination was normal.  
There was no muscle wasting, and the veteran had normal range 
of active and passive motion.  There was no swelling or 
synovial edema, and no articular effusion.  The examiner 
commented that there was no evidence of neurovascular 
clinical findings.  

A VA medical certificate, dated in May 1984, and associated 
with the claims file in October 1988, showed that the veteran 
was a passenger in a car that went off the road and 
overturned, landing on its top on February 12, 1984.  The 
veteran sustained injuries to his neck, mid-back, and lower 
back in the accident.  The diagnoses included 
cervical/thoracic and lumbar sprain/strain/contusion.  

Private treatment records from Dr. E. MacDonald-Dubose, dated 
in November 1986 and received in November 1988, included the 
diagnosis of possible gouty arthritis, with strong family 
history in three brothers.  Alcohol abuse, hypertension, and 
obesity were also noted.  

Private treatment records from Samuel J. Corbin, MD, 
associated with the claims file in December 1988, show that 
the veteran was seen on numerous occasions for several 
maladies from May 1983 to June 1988.  A notation on September 
21, 1983 indicated that the veteran was treated and released 
from Tuomey Hospital following an automobile accident on 
September 15, 1983.  X-ray studies of the left leg at the 
emergency room were reported as negative.  The handwritten 
progress notes showed a contusion on the left knee.  Clinical 
notes in August 1984, indicated that the veteran was in an 
automobile accident in February 1984, and that the car had 
flipped over.  The report noted that the veteran was treated 
at a chiropractic clinic after the accident.  Lumbosacral 
strain and contusions to the right and left knees were noted.  
The reports also indicate that the veteran was involved in 
another automobile accident in May 1988.  The car reportedly 
went out of control and off the road into a ditch.  The 
report indicated that another occupant may have been killed 
in the accident, and that the veteran was treated for 
lumbosacral and left hip pain.  

VA treatment records from VAMC, Columbia associated with the 
claims file in March 1989, show treatment from 1988 to 1989.  
A clinical report in February 1989 showed that the veteran 
was given a three-month supply of medication for gout.  The 
veteran was hospitalized for a gunshot wound to the left calf 
in March 1989.  His hospital stay was complicated by fever 
due to active gout.  

At a personal hearing at the RO in May 1989, the veteran 
testified that he started having back problems during basic 
training from over exertion.  The veteran testified that he 
injured his knees when a military vehicle he was working on 
pinned him to the wall.  The veteran reported that he was 
treated for a muscle bruise and placed on light duty.  The 
veteran also testified that he was thrown from a moving truck 
while in Vietnam, and that he was treated for back pain at 
the 24th Evac Hospital.  The veteran testified that he 
received a lot of back therapies after his discharge from 
service but that he did not see an orthopedist until 1984.  
The veteran's wife testified that she knew the veteran prior 
to service and that he had written to her about having been 
hurt while he was in the service.  She reported that the 
veteran was less active after he came home from the service.  

When examined by VA in January 1993, the veteran reported 
that he injured his back after falling off a truck in 
Vietnam.  The veteran reported that he had no back problems 
prior to this incident, and that he had intermittent back 
pain ever since.  He felt that his back pain had been 
severely exacerbated in the past four years.  The veteran 
also reported left knee discomfort which impaired his ability 
to ambulate.  Clinical and diagnostic studies showed 
limitation of motion in the lumbosacral spine, hips, and left 
knee, small acetabular spurring with mild narrowing of the 
left hip, generalized osteoarthritis in the lumbar spine and 
marked loss of disc space between L4-5, and congenital 
osteochondromas of the proximal tibias, bilaterally.  The 
impression included marked degenerative osteoarthritis of the 
lumbar spine possible consistent with a report of history of 
remote traumatic fall, marked degenerative arthritis of the 
left knee with fixed flexion deformity, and mild 
osteoarthritis of the left hip.  

VA medical records show treatment for various maladies from 
1985 to 1995.  The reports show treatment for gout in the 
right knee in March 1989, and March and April 1991, and for 
generalized gout in November 1992.  

Private medical records from Tuomey Regional Medical Center 
received in August 1997 show that the veteran was admitted 
for severe back pain in September 1997.  The veteran reported 
that he had a lot of back pain since an automobile accident 
in July.  The assessment included severe back pain, 
apparently exacerbated by his wreck in July, superimposed on 
existing chronic back problems dating back to 1994.  

Laystatements from the veteran's wife and son, received in 
January 1999, were to the effect that the veteran suffered 
from severe back pain for many years.  The veteran's wife 
stated that he was in good health when he entered military 
service but that his health had deteriorated since he came 
home from service.  

A copy of a private orthopedic examination report dated in 
June 1989, received at the RO in January 1989, and associated 
with the claims file in January 1999, noted a history of two 
back injuries during service.  The first injury occurred when 
the veteran was smashed between two vehicles.  The second 
incident occurred when he fell from a moving truck.  The 
impression was low back pain, possibly related to 
degenerative disc disease or herniated disc with reflex 
changes.  

When examined by VA in April 1999, the veteran reported that 
he injured his back when he fell from a truck traveling 
between 40 to 50 miles an hour while in Vietnam.  The veteran 
reported that he was placed in a spica cast from his belly to 
the tips of his toes for six to eight weeks.  He could not 
recall why he was put in a cast but thought that it might 
have been because he broke his left hip.  The veteran 
reported that the injuries were mostly to his left side.  The 
impression included low back pain with possible radiculopathy 
to the left lower extremity, and bilateral hip pain with 
diminished range of motion.  The examiner opined that it was 
at least as likely as not that his back and hip problems were 
directly related to the fall from a truck in service, as the 
veteran related the onset of symptomatology to that incident.  

Private medical records from Tuomey Regional Medical Center 
show that the veteran was admitted for treatment of 
hypertension and diabetes in February 2001.  The diagnoses 
included right knee effusion secondary to gout and 
osteoarthritis.  

At the direction of the Board, the veteran underwent a VA 
orthopedic examination in September 2002.  At that time, the 
examiner indicated that he had reviewed the claim file.  The 
veteran reported that he had two injuries during service, the 
first was when he was pinned against the wall by a vehicle 
that he was working on.  The veteran reported that he 
fractured his left arm at that time.  The veteran reported 
that began having back pain after this incident, but that he 
never received any treatment for it.  The second incident 
occurred when he fell from a moving truck while in Vietnam.  
The veteran reported that he was treated with a brace at that 
time.  His current complaints included body pain all over, 
including his back and knees.  The veteran reported that he 
was in a motor vehicle accident in 1966, prior to entering 
military service, and again in the 1990's, but that he had no 
injuries from either accident.  

On examination, there was diffuse tenderness to palpation 
about the lumbar spine.  Forward flexion was to 85 degrees 
with extension to 20 degrees.  Right and left lateral bending 
was to 30 degrees.  Deep tendon reflexes were 2+ and 
symmetric in both lower extremities.  There was decreased 
sensation from the forefeet to the mid-foot level in stocking 
and glove type distribution and no focal neurological 
dermatomes.  There was diffuse, 4+/5+ strength in all major 
muscle groups in both lower extremities secondary to pain.  
Straight leg raising was negative.  There was no effusion in 
either knee.  There was crepitus and pain on motion in each 
knee.  Extension/flexion was from 10 to 100 degrees on the 
right and from 5 to 100 degrees on the left.  There was 
tenderness throughout both knees but no instability.  There 
was limitation of motion with pain in each hip.  Strength was 
4-4+ in the right hip and 4-4+/5 in the left hip.  

The assessment included probable degenerative joint disease 
of the lumbosacral spine, hips, and knees.  The examiner 
opined that veteran's disabilities were more than likely due 
to chronic wear and tear secondary to his weight (the veteran 
currently weighed 240 to 250 pounds) than to the reported 
injuries he sustained in service.  The examiner also opined 
that the veteran's systemic gout likely contributed to his 
arthritic problem and that the automobile accidents did not 
contribute significantly to his degenerative joint disease.  

In a statement received in September 2002, the veteran 
reported that he broke his left arm when he was pinned 
against a wall by a motor vehicle in service in 1968, and 
that he broke his left hip when he fell from a truck in 
Vietnam.  The veteran also stated that he was not allowed to 
reenlist in the service because of his medical problems 
stemming from the two accidents.  

VA medical records, including some duplicate copies, 
associated with the claims file in December 2002 show 
treatment for various problems, including low back, left hip, 
and left knee problems, on numerous occasions from 1988 to 
the present.  

Analysis
Low Back Disability

In reviewing the evidentiary record, the Board finds no basis 
to conclude that the veteran's current low back problems with 
left leg pain are related to military service.  While the 
veteran asserts that he sustained significant injuries to his 
back in service which required hospitalization for several 
weeks and a body cast, his service medical records show 
treatment only for simple muscle strain.  

The veteran offered several different versions for the 
etiology of his back pain during the course of this appeal, 
none of which is confirmed by any objective evidence of 
record.  On VA examination in August 1988, the veteran 
reported that he injured his back while lifting transmission 
cases, and that he fell off a moving truck during service.  
The veteran stated that he was treated at the 24th Evac 
Hospital for injuries from the fall, and that x-ray studies 
showed no broken bones.  He said that he was confined to the 
barracks for 2 weeks and that he was placed on light duty for 
27 days.  

When examined by VA in April 1999, the veteran reported that 
he was put in a spica cast from his belly to the tips of his 
toes after he fell from the moving truck, and that he was in 
the cast for 6 to 8 weeks.  The veteran indicated that he 
didn't know why he was put in the cast, but that he thought 
that his left hip might have been broken in the fall.  

At a personal hearing before the undersigned member of the 
Board in July 2002, the veteran testified that he fractured 
his left hip when he fell from the truck in service around 
July "1971."  He testified that he was told first that he 
sprained his left hip and was put in a brace.  When the brace 
was removed on the third day, the veteran said that he fell, 
and that he was then told that he had fractured his left hip.  
He testified that he was in the hospital for 3 weeks, in a 
cast for three months, and assigned light duty for several 
months after that.  He also testified that he was denied 
reenlistment because of his left hip disability.  

When examined by VA in September 2002, the veteran reported 
that he injured his right hip and back when he fell from the 
truck, but that there was no evidence of any fracture at that 
time.  The veteran also reported that he fractured his left 
arm when he was pinned to the wall by a vehicle in 1968.  

The service medical records show that the veteran was seen 
for chronic back pain at the 24th Evac Hospital in May 1970.  
An orthopedic evaluation at that time concluded that the 
veteran's back pain was due to poor posture.  There was no 
indication that the veteran sustained any injuries in a fall 
from a moving truck or that he was hospitalized at that time.  
X-ray studies of the lumbosacral spine at that time showed no 
significant abnormalities.  There is no evidence that the 
veteran was put in a cast, that he was given more than a 
couple of days of light duty for back pain, or that he was 
confined to the barracks.  

The evidence of record shows that the veteran was involved in 
several automobile accidents, both before and after military 
service.  Although the veteran stated that he did not sustain 
any serious injuries from any of the accidents, private 
medical records dated in September 1983 show that he was 
treated at Tuomey Hospital for left knee, neck, and back pain 
from an automobile accident a week earlier.  A VA medial 
certificate in May 1984 shows that the veteran sustained 
injuries to his neck, mid-back, and lower back in an 
automobile accident in February 1984.  The report indicated 
that the veteran still had significant residuals three months 
after the accident.  Private medical records in August 1984 
show continued problems with his lumbosacral spine and both 
knees.  Additional medical records from the same private 
physician showed that the veteran was involved in another 
serious automobile accident in May 1988, and that he had 
problems with his lumbosacral spine and left hip as a result 
of that accident.  

In regard to the automobile accidents and the veteran's 
medical treatment, the veteran was asked to provide detailed 
information concerning these accidents and to sign medical 
release forms so that VA could attempt to obtain these 
records for review.  The veteran has not responded to any of 
the requests nor has he provided VA with any treatment 
records from these accidents.  While the veteran now asserts 
that he had no significant injuries from any of the 
accidents, the available medical evidence of record suggests 
otherwise.  The veteran's inconsistent statements concerning 
the nature of his back problems in service and his failure to 
provide relevant information pertaining to the automobile 
accidents or to allow VA to obtain the information, raises 
serious questions as to his credibility.  

As indicated above, the service medical records show that the 
veteran was seen for low back pain on a couple of occasions 
during service.  The diagnoses included lumbosacral strain 
and postural backache.  The service medical records do not 
show treatment for back problems from the specific injuries 
claimed by the veteran.  That is, there is no evidence that 
the veteran was ever pinned to the wall by a vehicle or 
thrown from the back of a moving truck.  Furthermore, x-ray 
studies of the veteran's lumbosacral spine during service 
were negative and showed no significant abnormalities.  The 
veteran's separation examination in January 1971 was likewise 
negative, and showed no abnormalities of the spine.  At the 
time of separation, the veteran attested that he was in good 
health.  

The first evidence of any back problem was noted on a private 
medical report in May 1983, more than 13 years after his 
discharge from service.  At that time, there was no 
indication of any prior history of a back injury.  The Board 
is cognizant of the two VA medical opinions of record that 
relate the veteran's current back problems to military 
service.  (See March 1993 and April 1999 VA examination 
reports.)  However, both opinions were based entirely on the 
veteran's self-described history that he sustained 
significant back injuries in service.  Conspicuously absent 
in both reports was any mention of the veteran's back 
injuries from the numerous automobile accidents discussed 
above.  In addition, it appears that neither examiner had an 
opportunity to review the veteran's claims file in connection 
with their examination.  A medical opinion that is based on 
the veteran's reported history is of no probative value.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

In contrast, when examined by VA in September 2002, the 
physician indicated that he had reviewed the veteran's claims 
file in connection with the examination.  The examiner opined 
that the veteran's lumbosacral spine disability was more 
likely a result of wear and tear secondary to his obesity 
than to the reported history of back injuries in service.  
The examiner also noted that the veteran's systemic gout 
contributed to his arthritic condition.  Although the 
examiner discounted the automobile accidents as a 
contributing factor in the veteran's current low back 
problems, it is apparent that his statement was based on the 
fact that the veteran reported that he suffered no injuries 
from the accidents.  In light of the discussion above, the 
Board finds that service connection for a low back disability 
with left leg pain is not warranted.  Accordingly, the claim 
is denied.  

Bilateral Knee and Hip Disabilities

Despite the veteran's assertions to the contrary, there is no 
objective evidence that he sustained any injuries to his hips 
or knees during service.  The service medical records are 
completely silent for any complaints, treatment, 
abnormalities, or diagnosis for a disability of the hips or 
knees.  His separation examination in January 1971 showed his 
lower extremities and musculoskeletal system were normal.  In 
addition, the veteran made no mention of any hip or knee 
problems and indicated that he was in good health at the time 
of his separation examination.  The first evidence of any 
knee problem was noted on a private medical report in May 
1983.  At that time, the record shows that the veteran 
sustained a contusion to his left knee in an automobile 
accident earlier that month.  He sustained injuries to both 
knees and his left hip in a subsequent automobile accident 
the following year, and again to his left hip in an 
automobile accident in 1988.  

The only evidence favoring the claim of service connection 
for a bilateral knee disability is the medical opinion from a 
VA physician in April 1999.  It is evident that the 
physician's opinion was based entirely on a self-described 
history as provided by the veteran.  A medical opinion that 
is based on the veteran's reported history is of no probative 
value.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

On the other hand, the evidence of record includes a 
statement from a VA physician who reviewed the veteran's 
claims file and offered an opinion to the effect that the 
veteran's current degenerative joint disease of the hips and 
knees were the result of wear and tear from obesity and 
systemic gout.  

"Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
evidence contained in the claims folder, other than the 
veteran's self-described history, which would tend to 
establish a medical link between his current bilateral hip 
and knee problems and military service.  The veteran, as a 
layman, is not competent to provide an opinion regarding 
medical causation or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Inasmuch as there is no evidence of a 
bilateral hip or knee disorder in service, and there is no 
medical evidence that any current hip or knee disability had 
its onset in service other than by way of history, the Board 
finds that there is no basis to grant service connection.  
Accordingly the appeal is denied.  

Timeliness of Substantive Appeal

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of service 
connection for swelling joints, unspecified soft tissue 
complaints of the stomach, leg, and hand due to exposure to 
Agent Orange.  38 U.S.C.A. § 7104.  Specifically, it must be 
determined whether the veteran filed a timely substantive 
appeal pertaining to this issue.  

A claim of service connection for swelling joints, 
unspecified soft tissue complaints of the stomach, leg, and 
hand due to exposure to Agent Orange was received from the 
veteran in April 1991.  By letters dated in May and June 
1991, the veteran and his representative were notified that 
the regulations on dioxin (Agent Orange) were being revised 
and that his claim would be reviewed when the regulations 
were published.  

By rating action in October 1994, the RO denied service 
connection for swelling joints, unspecified soft tissue 
complaints of the stomach, leg, and hand due to exposure to 
Agent Orange on the basis that the veteran did not have a 
disease or disability included in the list of those 
attributed to AO exposure.  38 C.F.R. § 3.309(e).  The 
veteran and his representative were notified of this decision 
by letter dated November 2, 1994.  

In July 1995, additional evidence was received from the 
veteran on the claim of service connection based on AO 
exposure.  By rating action in July 1995, service connection 
was again denied for swelling joints, unspecified soft tissue 
complaints of the stomach, leg, and hand due to exposure to 
AO on the basis that the claimed disabilities were not 
conditions which have been found to have a positive 
association with exposure to AO.  Following receipt of a 
notice of disagreement, a statement of the case (SOC) was 
issued on December 15, 1995.  An enclosure to the SOC 
included a VA Form 9 with instructions informing the veteran 
of what he needed to do to perfect an appeal and the time 
limits for filing an appeal.  A VA Form 9 was received from 
the veteran on February 21, 1996.  

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a SOC has been provided, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (2002).  A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  Proper completion and filing of a substantive 
appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202 (2002).  

In addition, pertinent applicable criteria provide as 
follows:

§ 20.302 Rule 302.  Time limit for filing 
Notice of Disagreement, Substantive 
Appeal, and response to Supplemental 
Statement of the Case.  

(a) Notice of Disagreement. Except in the 
case of simultaneously contested claims, 
a claimant, or his or her representative, 
must file a Notice of Disagreement with a 
determination by the agency of original 
jurisdiction within one year from the 
date that that agency mails notice of the 
determination to him or her.  Otherwise, 
that determination will become final.  
The date of mailing the letter of 
notification of the determination will be 
presumed to be the same as the date of 
that letter for purposes of determining 
whether an appeal has been timely filed.   
 
(Authority: 38 U.S.C. 7105(b)(1))  
 
(b) Substantive Appeal.  (1) General.  
Except in the case of simultaneously 
contested claims, a Substantive Appeal 
must be filed within 60 days from the 
date that the agency of original 
jurisdiction mails the statement of the 
case to the appellant, or within the 
remainder of the 1-year period from the 
date of mailing of the notification of 
the determination being appealed, 
whichever period ends later.  The date of 
mailing of the statement of the case will 
be presumed to be the same as the date of 
the statement of the case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.   
 
(2) Special rule in certain cases where 
additional evidence is submitted.  Except 
in the case of simultaneously contested 
claims, if (i) a claimant submits 
additional evidence within 1 year of the 
date of mailing of the notification of 
the determination being appealed, and 
(ii) that evidence requires, in 
accordance with § 19.31 of this title, 
that the claimant be furnished a 
supplemental statement of the case, then 
the time to submit a Substantive Appeal 
shall end not sooner than 60 days after 
such supplemental statement of the case 
is mailed to the appellant, even if the 
60-day period extends beyond the 
expiration of the 1-year appeal period.  

38 C.F.R. § 20.302 (2002).  

To be considered timely, the substantive appeal must be filed 
within 60 days from the date the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time, whichever is 
later.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b), 20.303 
(2002).  If the claimant fails to file a substantive appeal 
in a timely manner, "he is statutorily barred from appealing 
the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  

In the present case, neither the veteran nor his 
representative filed a timely substantive appeal within 60 
days of the December 1995 SOC or within one year of the 
November 1994 notice letter.  The Board also notes that 
neither the veteran nor his representative requested an 
extension of time for filing, in accordance with 38 C.F.R. 
§ 20.303 (2002).  

In a February 2003 letter, the veteran was notified of the 
Board's intent to consider the timeliness matter.  In March 
2003, the veteran responded that he did not have any 
additional evidence to submit on the timeliness issue.  
Accordingly, the Board finds that a timely substantive appeal 
concerning the issue of service connection for swelling 
joints, unspecified soft tissue complaints of the stomach, 
leg, and hand due to exposure to Agent Orange was not filed, 
and the Board is without jurisdiction to adjudicate the 
claim.  

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  In this case, 
the veteran was informed of the Board's intent to consider 
the jurisdictional question in the February 2003 
correspondence.  As such, the Board finds that he was 
afforded appropriate procedural protections to assure 
adequate notice and chance to be heard on that aspect of the 
claim.  

In making this determination, the Board is also aware that 
the Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law during the pendency of this appeal.  The Board 
notes, however, that although the recent change in the law 
fundamentally changes the nature of VA's duty to inform and 
assist claimants with their claims, the VCAA did not modify 
or change the statutory standards governing the Board's 
jurisdiction.  As such, the VCAA has no application to the 
facts of this case.  Accordingly, the claim of service 
connection for swelling joints, unspecified soft tissue 
complaints of the stomach, leg, and hand due to exposure to 
Agent Orange is dismissed.  


ORDER

Service connection for a low back disability with left leg 
pain is denied.  

Service connection for degenerative arthritis of both hips is 
denied.  

Service connection for a bilateral knee disability is denied.  

The appeal of service connection for swelling joints, 
unspecified soft tissue complaints of the stomach, leg, and 
hand due to exposure to Agent Orange is denied based on a 
lack of jurisdiction over the issue by the Board.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

